Yesawich, J. (dissenting).
The object of a habeas corpus court’s review of a criminal court’s denial of bail is not to provide reconsideration of that issue by a court of co-ordinate jurisdiction but to determine whether the criminal court’s action was constitutionally insupportable. (People ex rel. Klein v Krueger, 25 NY2d 497, 502.) Here, on two earlier occasions bail had been denied because the criminal court had obviously determined defendant, an alleged forgerer charged with perpetrating a $240,000 theft, would flee. (People ex rel. Weisenfeld [Cifone] v Warden, 37 NY2d 760.) That determination should not have been overturned by the habeas court for it was warranted by reason of defendant’s economic and familial ties to Europe, two American passports, a lack of identifiable employment, absence of any property ownership in this country and defendant’s alleged involvement in other fraud cases *118one of which is currently under investigation by Federal authorities. Moreover I question the propriety of a habeas court taking into account information that was not presented to the criminal court for consideration.
Lupiano, J. P., Evans and Markewich, JJ., concur with Sullivan, J.; Yesawich, J., dissents in an opinion.
Judgment, Supreme Court, New York County, entered on October 6, 1978, modified, on the law and in the exercise of discretion, without costs and without disbursements, to the extent of setting bail at $100,000, and, except as thus modified, affirmed.